Citation Nr: 0918679	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for eczematous dermatitis, 
evaluated as 30 percent disabling prior to March 25, 2008, 
and as 60 percent disabling beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

The Board notes that in a January 2009 statement, the Veteran 
appears to be raising a claim of entitlement to service 
connection for cancer of the right ear.  In the February 2006 
and March 2008 VA examinations, the VA examiner addressed the 
Veteran's basal cell carcinoma of the right ear.  This claim 
is referred to the RO for the appropriate action.

Furthermore, the Board notes that the Veteran submitted 
additional lay evidence without a waiver of first 
consideration of such evidence by the RO.  However, the Board 
is of the opinion that the additional lay evidence is either 
cumulative or redundant of the evidence previously of record.  
Therefore, the Board will proceed with the appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of November 21, 2005, the date of receipt of claim, 
the medical and lay evidence essentially establishes that 
eczematous dermatitis affected 60 percent of the entire body; 
systemic therapy was not required; there was also no evidence 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features on the head, face or neck, nor was there evidence of 
four or five characteristics of disfigurement.


2.  The medical evidence reveals that the Veteran's 
eczematous dermatitis affects 60 percent of the entire body; 
systemic therapy is not required; there is also no evidence 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features on the head, face or neck, nor is there evidence of 
four or five characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for eczematous 
dermatitis as of November 21, 2005 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800-7806 (2008).

2.  The criteria for a rating in excess of 60 percent for 
eczematous dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-
7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a January 2006 letter, which was issued 
prior to the decision on appeal, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  Letters dated in March 2007 and November 2008 advised 
the Veteran of the types of evidence to submit, such as 
statements from his doctor, statements from other individuals 
describing their observations, or his own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In addition, the March 2007 
and November 2008 letters advised the Veteran of the type of 
evidence needed to establish a disability rating, including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms, and of the 
evidence the needed to establish an effective date.  Id.  The 
Veteran was provided with the rating criteria to establish 
disability ratings for his eczematous dermatitis in the May 
2007 statement of the case and the November 2008 notice 
letter.  The claim was last readjudicated in March 2009.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Additionally, the evidence obtained 
during the course of the appeal resulted in an increased 
rating for the Veteran's skin disability.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

For the period prior to March 25, 2008, the Veteran's 
eczematous dermatitis is rated as 30 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Beginning on March 
25, 2008, a 60 percent rating is assigned under that code.

Under Diagnostic Code 7806, the diagnostic code for rating 
dermatitis or eczema, a 10 percent rating is warranted when 
at least 5 percent, but less than 20 percent, of the entire 
body or exposed area is affected; or, the disability requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
disability rating is appropriate when at least 20 percent, 
but less than 40 percent, of the entire body or exposed area 
is affected; or, the disability requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation is warranted if dermatitis or eczema 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  Additionally, Diagnostic Code 7806 
states that the disability could be rated as disfigurement of 
the head, fact or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7801-7805), depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement 
of the head, face, or neck is assigned a 10 percent 
evaluation if there is one characteristic of disfigurement.  
A 30 percent evaluation is warranted if there are visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are two or three characteristics of 
disfigurement.  A 50 percent evaluation is authorized if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part;      (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 6 square 
inches (39 sq. cm.) will be rated 10 percent.  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion with an area or areas of 
144 square inches (929 sq. cm.) or greater will be rated 
10 percent.  A superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7802.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Scars that are superficial and painful on examination 
will be rated as 10 percent disabling.  Scars that affect the 
motion of a body part will be rated on limitation of function 
of the affected part.  Diagnostic Codes 7803, 7804, 7805.

A.  Prior to March 25, 2008

A March 2005 VA dermatology note indicates that there was 
diffuse xerosis, stuck-on waxy surfaced papules over the 
trunk, hyperkeratotic punctate papules on the left helix, and 
cherry red papules on the trunk.  The diagnoses were 
seborrheic keratosis, benign; xerosis; actinic keratosis; and 
cherry angiomata.  

A September 2005 VA dermatology note indicates that on the 
left leg there was an erythematous, weeping eczematous area 
extending five inches above the ankle and one or two inches 
below the ankle.  There were stuck-on, waxy plaques scattered 
throughout the trunk, many of which were irritated and 
excoriated by itching.  The assessment was stasis dermatitis; 
triamcinolone cream was prescribed, along with Bactroban for 
the open, weeping areas.  The Veteran was instructed that he 
no longer needs to use either medication once the rash 
resolves.  Eczema was also diagnosed.  He was instructed to 
use Lactin and camphor-menthol lotion over his body for 
itching.  The Veteran was advised to return in six months, or 
earlier if the lower leg does not improve within one or two 
months.

The report of a February 2006 VA exam notes that the skin 
exam of the Veteran revealed an extensive dermatitis rash on 
the lower extremities, with oozing and crustation 
bilaterally.  There was 2+ edema of the lower extremities, 
ankles, and feet.  The rash extended from the feet up to 
almost the level of the knees, bilaterally.  There was 
extensive crustation, oozing, redness, and erythema.  There 
was also extensive dermatitis without crustation and oozing 
on the back and arms, to include the antecubital fossa.  
There was no disfigurement and functional impairment was 
noted to be difficult to assess.  There was no functional 
impairment seen during the exam, however.  In this regard, 
the examiner noted that the Veteran was walking and doing his 
normal activities with his rash.  The examiner stated that 
30-40 percent of the Veteran's body surface area was covered 
as well as zero percent of the exposed body surface area.  In 
the last year the Veteran was treated with triamcinolone 
ointment, alternating with Bactroban ointment.  He was also 
using wraps of gauze around his lower extremities.  

An April 2006 VA dermatology note indicates that on the left 
leg there was an erythematous, weeping eczematous area 
extending five inches above the ankle and one or two inches 
below the ankle.  There were stuck-on, waxy plaques scattered 
throughout the trunk, many of which were irritated and 
excoriated by itching.  The assessment was stasis dermatitis; 
triamcinolone cream was prescribed, along with Bactroban for 
the open, weeping areas.  One the rash resolves, the Veteran 
was instructed that he no longer needs to use either 
medication.  Eczema was also diagnosed.  He was instructed to 
use Absorbase and camphor-menthol lotion over his body for 
itching.  Claritin and Atarax were also prescribed.  The 
Veteran was instructed to return in one year.  

In an April 2006 statement (resubmitted in April 2008) 
written by the Veteran's wife, she indicates that the 
Veteran's eczematous dermatitis affects his legs from his 
knee caps to his ankles (left leg is worse), the back of his 
knee cap on his right leg, his upper extremities, his lower 
back, and his arms.  She described applying ointment and 
bandaging the affected area every morning for months.  When 
the condition was not improving, an antibiotic was 
prescribed; however, the Veteran suffered from an allergic 
reaction to the antibiotic.  The Veteran has been seen in the 
emergency room.  He has severe itching which is so extreme 
that it prevents him from sleeping, walking, and wearing 
dress shoes (he must wear tennis shoes).  Finally, the 
Veteran's wife indicated that his eczema had spread to both 
ears, and his right ear became infected.  He ended up with 
right ear cancer, which was removed.

An April 2007 VA dermatology note indicates that there was an 
erythematous, xerotic eczematous area extending from the 
dorsal feet to knees.  There were also stuck-on, waxy plaques 
scattered throughout the trunk, many of which were irritated 
and excoriated by itching.  Actinic keratosis was found on 
the left ear, dorsum of the hands, left cheek, and left 
forehead.  There were cherry red papules on the trunk but no 
evidence of infection.  The diagnoses were stasis dermatitis, 
for which triamcinolone cream was prescribed.  Eczema was 
also diagnosed.  The Veteran was instructed to aggressively 
use Absorbase as well as ace bandaging and camphor-menthol 
lotion.  Again, Claritin and Atarax were prescribed.  The 
Veteran was instructed to return in one year.  

A May 2007 letter from A. Geller, M.D., notes that the 
Veteran' has eczema inside his ears, and on his arms, back, 
legs, and feet.  His eczema has increased over the years.  

After review of the medical records, the Board concludes that 
a 60 percent rating is appropriate effective November 21, 
2005, the date of receipt of claim.  Furthermore, there is no 
evidence showing that the Veteran requires constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  The 
medical evidence reveals that the eczematous dermatitis 
covers approximately 30 to 40 percent of the Veteran's body, 
and zero percent of exposed body surface area.  However, the 
Board finds that the April 2006 statement submitted by the 
Veteran's spouse and the Veteran's ongoing need for extensive 
treatment shows that his condition prior to March 25, 2008 
more closely approximated the criteria for a 60 percent 
evaluation. Accordingly, a 60 percent evaluation is in order.
 




B.  A Rating Higher Than 60 Percent

The March 2008 VA exam report notes that physical exam 
revealed a mild rash around the ears, which was scaly and 
erythematous.  There was an indentation around 6 mm in size 
on the right helix from surgical excision of a basal cell 
carcinoma of the right ear helix.  The rest of the face was 
normal.  There was extreme dryness of the skin on the chest 
and back.  The lower back and buttock area showed scaly, 
erythematous patches ranging from one cm in size to two cm in 
size; but, there was no oozing or crustation.  The upper 
extremities showed a scaly, erythematous rash from the elbows 
to the hands.  There was a scaly, erythematous rash with 
stuck-on, hyperkeratotic patches ranging from five mm to 10 
mm in size over the legs, from the knees to the feet.  The 
assessment was long history of chronic eczematous dermatitis, 
which at one point involved almost the whole body.  It 
currently involves the chest, back, upper and lower 
extremities, which is around 60 percent of the body surface 
area.  He is treated with triamcinolone cream, alternating 
with Eucerin, Claritin, and Dakin's soaks.  There was no 
excoriation, open sores, or oozing; however, it is documented 
that the Veteran gets severe excoriation and oozing, 
especially on the lower extremities.  There was desquamation 
of the skin, mild to moderate, with a scaly, erythematous 
rash on the lower extremities, buttocks, and upper 
extremities, and ears.  There was no associated functional 
impairment.  

An April 2008 VA dermatology note indicates that the Veteran 
had erythematous, xerotic eczematous area on the lower legs, 
extending from the dorsal feet to the knees.  There was 2+ 
edema of the feet and ankles.  There were stuck-on, waxy 
plaques scattered throughout the trunk, many of which were 
irritated and excoriated from itching.  The left ear, both 
hands, left cheek, and left forehead had actinic keratosis.  
The diagnoses were stasis dermatitis, eczema, actinic 
keratosis, and seborrheic keratosis.

The Veteran is currently in receipt of a 60 percent rating 
for this time period.  This is the highest possible rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Although 
dermatitis or eczema may also be rated under the codes for 
rating scars, there is no scar code which provides for a 
rating higher than 60 percent.  Specifically, the highest 
rating available is 40 percent under the scar codes, unless 
there is disfigurement of the head, face, or neck.  

With regard to Diagnostic Code 7800, the Veteran's eczematous 
dermatitis affects both ears; however, it has not resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of the ears (or nose, chin, forehead, eyes, 
eyelids, cheeks, or lips).  Additionally, the Veteran does 
have six or more characteristics of disfigurement.  The skin 
texture of his ears is abnormal, but he does not have any 
other of the disfigurement characteristics.  Therefore, a 
higher rating is not warranted under this code.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
Here, the benefit of the doubt is resolved in the Veteran's 
favor to the extent indicated. See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's eczematous 
dermatitis, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.






ORDER

Entitlement to a 60 percent rating for eczematous dermatitis 
is warranted, effective November 21, 2005, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to a rating greater than 60 percent for 
eczematous dermatitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


